Order entered January 14, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01046-CV

                    ROBERT JOSEPH YEZAK, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-04110-2021

                                       ORDER

      Before the Court is appellant’s January 12, 2022 motion requesting the

Court provide him with a copy of the docketing statement and “any other standard

forms necessary to comply with the appellate process.” We GRANT the motion to

the extent that we DIRECT the Clerk of this Court to send appellant a paper copy

of this Court’s Docketing Statement.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE